Harwell, J.
1. The alleged newly discovered evidence, the subject of the 4th special ground of the motion for a new trial, being cumulative and impeaching in its character, the court did not err in overruling that ground of the motion.
2. The point raised in the 5th and 6th grounds of the amendment to the motion for a new trial,—-that the evidence did not authorize the jury to find the defendant guilty of manufacturing liquor, but only authorized a finding of an “attempt to manufacture” such liquor, and that the court should have charged the jury on attempts to manufacture liquor,—is wholly without merit. See Geter v. State, 22 Ga. App. 264 (95 S. E. 877).
*786Decided November 1, 1918.
Indictment for felony; from Paulding superior court—Judge Bartlett. May 21, 1918.
G. B. McGarily, for plaintiff in error.
J. B. Hutcheson, solicitor-general, contra.
3. The evidence authorized the verdict, arid the court did not err in over- ■ ruling the motion for a new trial.

Judgment affirmed.

Broyles, P. J., and Bloodworili, J., concur.